           Case 1:19-cr-00194-DAD-BAM Document 23 Filed 05/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00194 DAD BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   BRANDON GODINHO,                                   DATE: May 26, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on May 26, 2020. On April 17, 2020, this Court issued

18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. This and previous General Orders were entered to address public health concerns related to
21 COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00194-DAD-BAM Document 23 Filed 05/06/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24

25

26
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00194-DAD-BAM Document 23 Filed 05/06/20 Page 3 of 4


 1                                              STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on May 26, 2020.

 5         2.      By this stipulation, defendant now moves to continue the status conference until October

 6 13, 2020, at 1:00 p.m. and to exclude time between May 26, 2020, and October 13, 2020, under Local

 7 Code T4.

 8         3.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)     The government has represented that the discovery associated with this case

10         includes approximately 1,450 pages of documents in electronic form, consisting of investigative

11         reports, financial information, and related documents. All of this discovery has been either

12         produced directly to counsel and/or made available for inspection and copying. The government

13         provided defendant with a plea offer on April 28, 2020.

14                 b)     Counsel for defendant was retained and entered an appearance in this case on

15         March 10, 2020. Counsel for defendant desires additional time to consult with her client,

16         complete a review of the discovery for this matter, conduct investigation and research, discuss

17         potential resolution based upon the government’s plea offer, and to otherwise prepare for trial.

18                 c)     Counsel for defendant believes that failure to grant the above-requested

19         continuance would deny him/her the reasonable time necessary for effective preparation, taking

20         into account the exercise of due diligence.

21                 d)     The government does not object to the continuance.

22                 e)     Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of May 26, 2020 to October 13, 2020,

27         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28         because it results from a continuance granted by the Court at defendant’s request on the basis of

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00194-DAD-BAM Document 23 Filed 05/06/20 Page 4 of 4


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: May 5, 2020                                      MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ MELANIE L. ALSWORTH
11                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
12

13
      Dated: May 5, 2020                                      /s/ SERITA RIOS
14                                                            SERITA RIOS
15                                                            Counsel for Defendant
                                                              Brandon Godinho
16

17

18                                                    ORDER

19          IT IS SO ORDERED that the Status Conference is continued from May 26, 2020 to October 13,
20 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
21
     U.S.C.§ 3161(h)(7)(A), B(iv).
22
     IT IS SO ORDERED.
23

24      Dated:    May 5, 2020                                    /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
